Case 3:20-cv-01372-TAD-KLH Document 10 Filed 10/30/20 Page 1 of 10 PageID #: 129




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                   MONROE DIVISION


 AARON LARRY BOWMAN                                            CIVIL ACTION NO. 20-CV-01372

 VERSUS                                                        JUDGE DOUGHTY

 OUACHITA PARISH SHERIFF’S                       MAGISTRATE JUDGE HAYES
 OFFICE, ET AL
 _____________________________________________________________________________

               ANSWER AND AFFIRMATIVE DEFENSES OF BOARD OF
            SUPERVISORS FOR THE UNIVERSITY OF LOUISIANA SYSTEM

        NOW INTO COURT, through undersigned counsel, comes defendant, BOARD OF

 SUPERVISORS FOR THE UNIVERSITY OF LOUISIANA SYSTEM (the “Board) (incorrectly

 identified, named and referred to as the “University of Louisiana at Monroe Police Department” in

 plaintiff’s lawsuit), which for response to plaintiff’s “Petition for Damages for Police Misconduct

 and Excessive Force” states that:

                                     AFFIRMATIVE DEFENSES

                                            First Defense

        Plaintiff fails to state any claim against the Board upon which relief can be granted.

                                           Second Defense

        The Board did not violate any constitutional right(s) of plaintiff, and all actions complained

 were objectively reasonable in light of clearly established law; the actions referenced in plaintiff’s

 Petition were made in good faith for good cause and without malice; further, any and all actions

 complained of were essential and necessary to the operation of the Board’s business and for

 protection of the public.


                                                  -1-
Case 3:20-cv-01372-TAD-KLH Document 10 Filed 10/30/20 Page 2 of 10 PageID #: 130




                                             Third Defense

         The Board is entitled to absolute and/or qualified immunity and/or limitations of damages

 and/or liability pursuant to the Constitution and/or laws of the State of Louisiana, including but not

 limited to La. R.S. 9:2798.1 (Policymaking or discretionary acts or omissions of public entities or

 their officers or employees), La. R.S. 13:5106 (Limitations on liability), and La. R.S. 13:5112 (Suits

 against the State or political subdivision; court costs; interest).

                                            Fourth Defense

         The Board further affirmatively pleads it is entitled to all protections and limitations available

 to departments, boards, commissions, agencies and/or political subdivisions of the State of

 Louisiana, including but not limited to those named in La. R.S. 13:5101, et seq.

                                              Fifth Defense

         The Board avers plaintiff’s suit is frivolous under 42 U.S.C. §1983, thus entitling the Board

 to its attorney fees, costs and expenses in defense of plaintiff’s claims, as per 42 U.S.C. § 1988.

                                              Sixth Defense

         Plaintiff’s claims are barred in whole or in part by Heck v. Humphrey, 512 U.S. 477 (1994),

 holding that, in order to recover damages for an allegedly unconstitutional conviction or

 imprisonment, or for other harm allegedly caused by actions whose unlawfulness would render a

 conviction or sentence invalid, a plaintiff asserting claims under 42 U.S. C. § 1983 must prove that

 the conviction or sentence has been reversed on direct appeal, expunged by Executive Order,

 declared invalid by a State tribunal authorized to make such determination, or called into question

 by a federal court’s issuance of a Writ of Habeas Corpus, 28 U.S.C § 2254.




                                                    -2-
Case 3:20-cv-01372-TAD-KLH Document 10 Filed 10/30/20 Page 3 of 10 PageID #: 131




                                            Seventh Defense

         The Board avers there was reasonable suspicion for officers to approach and engage plaintiff;

 and that there was probable cause to subsequently arrest plaintiff for the offenses with which he was

 charged.

                                            Eighth Defense

         The Board affirmatively pleads the applicability of comparative fault principles as stated in

 La. C.C. art. 2323(A) and (B), as well as the law of joint and divisible liability as stated in La. C.C.

 art. 2324, so as to completely bar or limit liability against the Board.

                                             Ninth Defense

         The Board affirmatively alleges it is entitled to contribution and/or indemnity from others

 for any damage amounts the Board may be ordered to pay (the liability for which damage amounts

 is amounts is denied).

                                             Tenth Defense

         Plaintiff is not entitled to an award of punitive damages against the Board. Further, plaintiff’s

 claim for punitive damage violates the Fifth and Fourteenth Amendments to the United States

 Constitution and/or otherwise is not allowed by the Eleventh Amendment of the United States

 Constitution; therefore, plaintiff’s claim for punitive damages is barred.

                                           Eleventh Defense

         The Board affirmatively avers it is an “arm” of the State of Louisiana, and plaintiff’s claims

 against it are barred by the Eleventh Amendment to the United States Constitution. See

 Delahoussaye v. City of New Iberia, 937 F.2d, 144, 148 (5th Cir. 1991) (finding the University of

 Louisiana Lafayette to be an “arm” of the State, and immune from suit under the Eleventh


                                                   -3-
Case 3:20-cv-01372-TAD-KLH Document 10 Filed 10/30/20 Page 4 of 10 PageID #: 132




 Amendment); see also Alain v. Board of Supervisors of University of Louisiana System, No. 13-

 2754, 2015 WL 6554440, *2 (W.D. La. Oct. 29, 2015) (finding Eleventh Amendment immunity for

 claims against University of Louisiana at Monroe).

                                           Twelfth Defense

         Plaintiff’s claims are barred by prescription.

                                         Thirteenth Defense

         Plaintiff’s claims are not saved from prescription as per the Louisiana Supreme Court and

 Governor John Bel Edwards’ emergency declarations referenced in plaintiff’s Petition. Plaintiff’s

 relied-upon authority is not applicable to prevent the running of prescription as to plaintiff’s

 untimely lawsuit (which had to be filed no later than May 30, 2020). See, inter alia, La. R.S. 9:5828;

 La. R.S. 9:5829(A); La. R.S. 9:5830; and the June 25, 2020 effective date of La. C.C. art. 3472.1

 (which Article could not have been used by the Louisiana Supreme Court to suspend COVID-related

 deadlines, and it did not). Further, the State of Emergency declared on August 21, 2020 in relation

 to Hurricane Laura did not apply to the already-prescribed claims of plaintiff.

                                         Fourteenth Defense

         Supervisory officials are not liable under 42 U.S.C. § 1983 for actions of subordinate

 employees; the Board therefore cannot be vicariously liable for any alleged constitutional

 deprivation(s) purportedly committed by its employees. See Thompkins v. Belt, 828 F.2d 298, 303-

 304 (5th Cir. 1987) and cases cited therein; see also, Mouille v. City of Live Oak, 977 F.2d 924, 929

 (5th Cir. 1992).

                                          Fifteenth Defense

         Plaintiff’s alleged injuries and damages, if any, were caused by his own negligence and/or


                                                  -4-
Case 3:20-cv-01372-TAD-KLH Document 10 Filed 10/30/20 Page 5 of 10 PageID #: 133




 fault and/or actions and/or the actions of others for whom the Board is not legally responsible and/or

 liable.

                                              Sixteenth Defense

           The Board avers the sole and proximate cause of the incident at issue and any damages or

 injuries resulting therefrom were the actions of plaintiff, as evidenced by his failure to submit to a

 lawful arrest as required by La. C.Cr.P. art. 220, in refusing to follow the verbal commands of

 officers and in resisting a lawful arrest.

                                          Seventeenth Defense

           In the alternative, to the extent plaintiff shows he has sustained any damages, plaintiff has

 failed to mitigate such alleged damages.

                                           Eighteenth Defense

           In the alternative, to the extent plaintiff shows he has sustained any damages, plaintiff has

 no right to recover any amounts written off or contractually adjusted by any health care provider

 because of that provider’s receipt of Medicare and/or Medicaid payment for plaintiff’s medical

 treatment.

                                           Nineteenth Defense

           In the alternative, to the extent plaintiff shows he has sustained any damages, plaintiff has

 no right to recover any amounts paid by Medicare and/or Medicaid as the rights to recover those

 payments have been assigned by him and by operation of law to Medicare and Medicaid.

                                           Twentieth Defense

           Plaintiff cannot offer evidence of purported events referenced, but for which no facts are

 alleged; accordingly plaintiff is not entitled to present evidence as to matters relating to “all other


                                                     -5-
Case 3:20-cv-01372-TAD-KLH Document 10 Filed 10/30/20 Page 6 of 10 PageID #: 134




 acceptable police tactics short of unreasonable and excessive force, which will be more fully shown

 at trial,” as alleged in Paragraph 39 of plaintiff’s Petition, or “acts and/or omissions of negligence

 and/or fault that are included, but not limited to” the purported acts alleged in Paragraph 49 of

 plaintiff’s Petition. (Emphasis added in quoted material).

         AND NOW, for Answer to the specific allegations of plaintiff’s Petition, the Board

 states as follows:

                                                       1.

         For response to Paragraph 1, the Board denies the allegations of Paragraph 1F; the remaining

 allegations of Paragraph 1 are denied for lack of information sufficient to justify a belief therein.

                                                       2.

         The allegations of Paragraph 2 constitute conclusions of law, for which a response is not

 required; however, to the extent a response may be necessary, the Board admits this Court has

 jurisdiction over the claims asserted in plaintiff’s Petition.

                                                       3.

         The allegations of Paragraph 3 constitute conclusions of law, for which a response is not

 required; however, to the extent a response may be necessary, the allegations are denied for lack of

 information sufficient to justify a belief therein.

                                                       4.

         The allegations of Paragraph 4 are denied insofar as they purport to pertain to the Board; any

 remaining allegations of Paragraph 4 are denied for lack of information sufficient to justify a belief

 therein.




                                                   -6-
Case 3:20-cv-01372-TAD-KLH Document 10 Filed 10/30/20 Page 7 of 10 PageID #: 135




                                                    5.

         The allegations of Paragraphs 5, 6, 7, 8, 9 and 10 are denied for lack of information sufficient

 to justify a belief therein.

                                                    6.

         The allegations of Paragraphs 11 and 12 are denied as they purport to relate to the Board.

                                                    7.

         The allegations of Paragraphs 13, 14, and 15 are denied for lack of information sufficient to

 justify a belief therein.

                                                    8.

         The allegations of the first sentence of Paragraph 16 are denied for lack of information

 sufficient to justify a belief therein. The allegations of the second sentence of Paragraph 16 are

 denied as they purport to relate to the Board.

                                                    9.

         The allegations of Paragraphs 17, 18, 19, 20, 21 and 22 are denied for lack of information

 sufficient to justify a belief therein.

                                                   10.

         The allegations of Paragraphs 23, 24 and 25 are denied as they purport to relate to the Board.

                                                   11.

         The allegations of Paragraph 26 do not appear to relate to the Board; however, to the extent

 the allegations may be applicable, the allegations are denied.

                                                   12.

         The allegations of Paragraph 27 (including subparagraphs 1-5) are denied as they purport to


                                                   -7-
Case 3:20-cv-01372-TAD-KLH Document 10 Filed 10/30/20 Page 8 of 10 PageID #: 136




 relate to the Board.

                                                  13.

        The allegations of Paragraph 28 are denied as they purport to relate to the Board.

                                                  14.

        The allegations of Paragraph 29 purport to quote the Fourteenth Amendment of the United

 States Constitution, and do not require a response; however, to the extent a response may be

 necessary, the allegations are denied. Further responding, plaintiff quotes the Fourth Amendment

 to the United States Constitution, not the Fourteenth Amendment.

                                                  15.

        The allegations of Paragraphs 30, 31, 32, 33, 34, and 35 constitute conclusions of law and/or

 fact for which a response is not required; however, to the extent a response may be necessary, the

 allegations are denied as they purport to relate to the Board.

                                                  16.

        The allegations of Paragraphs 36 and 37 constitute conclusions of law and/or fact, for which

 a response is not required; however to the extent a response may be necessary, the allegations are

 denied. Further responding, defendant herein denies the Louisiana Code of Civil Procedure is

 applicable to plaintiff’s claims.

                                                  17.

        The allegations of Paragraphs 38 and 39 are denied.

                                                  18.

        The allegations of Paragraphs 40 and 41 constitute conclusions of law and/or fact, for which

 a response is not required; however, to the extent a response may be necessary, the allegations are


                                                  -8-
Case 3:20-cv-01372-TAD-KLH Document 10 Filed 10/30/20 Page 9 of 10 PageID #: 137




 denied. Further answering, defendant herein denied the Louisiana Code of Civil Procedure is

 applicable to plaintiff’s claims.

                                                   19.

           The allegations of Paragraphs 42, 43, 44, 45 and 46 are denied.

                                                   20.

           The allegations of Paragraphs 47 and 48 constitute conclusions of law and/or fact, for which

 a response is not required; however, to the extent a response may be necessary, the allegations are

 denied.

                                                   21.

           The allegations of Paragraph 49 (including subparagraphs (a) through (f)) are denied.

                                                   22.

           The allegations of Paragraph 50 (including subparagraphs 1-13) are denied.

                                                   23.

           The allegations of plaintiff’s unnumbered Paragraph immediately below Paragraph 50,

 referencing all defendants and asserted claims, are denied.

                                                   24.

           The allegations of plaintiff’s unnumbered Paragraph referencing “the extension of

 prescription and preemption during 2020 Covid-19 Public Health Emergency” are denied.

                                                   25.

           The allegations of plaintiff’s unnumbered “WHEREFORE” paragraph are denied.

           WHEREFORE, defendant, BOARD OF SUPERVISORS FOR THE UNIVERSITY OF

 LOUISIANA SYSTEM, prays that its Answer and Affirmative Defenses be deemed good and


                                                   -9-
Case 3:20-cv-01372-TAD-KLH Document 10 Filed 10/30/20 Page 10 of 10 PageID #: 138




  sufficient; that plaintiff’s claims be dismissed with prejudice at plaintiff’s costs; and that defendant

  herein be granted attorney fees, costs and expenses for the defense of plaintiff’s claims.

                                                 Respectfully submitted,

                                                 JEFF LANDRY
                                                 Attorney General

                                                 By: /s/ Steven M. Oxenhandler
                                                         Steven M. Oxenhandler (#28405)
                                                         soxenhandler@goldweems.com
                                                         Michael J. O’Shee (#10268)
                                                         moshee@goldweems.com
                                                         Joshua J. Dara, Jr. (#35739)
                                                         jdara@goldweems.com
                                                         GOLD WEEMS LAW FIRM
                                                         2001 MacArthur Drive
                                                         P.O. Box 6118
                                                         Alexandria, LA 71307-6118
                                                         T: (318) 445-6471
                                                         F: (318) 445-6476
                                                         SPECIAL ASSISTANT ATTORNEYS
                                                         GENERAL AND COUNSEL FOR THE
                                                         BOARD OF SUPERVISORS FOR THE
                                                         UNIVERSITY OF LOUISIANA SYSTEM




                                                   -10-
